 
SHARE EXCHANGE AGREEMENT
 
This Share Exchange Agreement (this “Agreement”), dated as of December 29, 2010,
is by and among Saguaro Resources, Inc., a Delaware corporation (the “Parent”),
InspireMD Ltd., a company incorporated under the laws of the state of Israel
(the “Company”), and the shareholders of the Company that are signatory hereto
or who sign a joinder in the Form of Exhibit A hereto (each a “Shareholder” and,
jointly, the “Shareholders”). Each of the parties to this Agreement is
individually referred to herein as a “Party” and collectively as the “Parties.”
 
BACKGROUND


The Company has on the date hereof 6,133,754 ordinary shares, par value NIS 0.01
per share (the “Company Shares”), outstanding. Pursuant to this Agreement, each
Shareholder shall transfer all of their Company Shares for such number of newly
issued shares of common stock, par value $0.0001 per share, of the Parent (the
“Parent Stock”) as is determined in Section 1.01 below. The aggregate number of
shares of Parent Stock to be issued to the Shareholders is referred to herein as
the “Parent Shares.”
 
The closing (the “Closing”) of the transactions contemplated under this
Agreement (the “Transactions”) is subject to and conditioned upon investors
irrevocably (i) committing to purchase such number of shares of Parent Stock, on
terms acceptable to the Company, that would result in aggregate net proceeds to
the Parent of at least $7,500,000 (the “Private Placement”) (excluding (i) all
fees payable to brokers and any other third party, including the Company’s legal
counsel in connection with the Private Placement and the Transactions; and (ii)
the conversion of the Convertible Debentures (as defined below) in the aggregate
original principal amount of $1,580,000, together with any interest accrued
thereon), and shall have placed such funds in escrow to be automatically
released into the Parent’s bank account upon consummation of the Transactions.
 
The exchange of the Company Shares for the Parent Shares is intended to
constitute a tax-deferred exchange of property governed by Section 351 of the
United States Internal Revenue Code of 1986, as amended (the “Code”), or such
other tax free reorganization or restructuring provisions as may be available
under the Code.
 
The Board of Directors of each of the Parent and the Company has determined that
it is desirable to effect this plan of reorganization and share exchange.
 
AGREEMENT


NOW THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:
 
ARTICLE I

 
Exchange of Shares and additional Transactions
 
SECTION 1.01.                                Exchange by the Shareholders.
 
(a)           At the Closing, each Shareholder shall sell, transfer, convey,
assign and deliver to the Parent its Company Shares free and clear of all Liens
(as defined in Section 2.01) in exchange for Parent Shares, with each Common
Share being exchanged for at least 6.67 Parent Shares (the “Exchange Ratio”),
with the final Exchange Ratio to be agreed upon by the Company and the Parent at
the time of Closing.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Each option, warrant and security exercisable or convertible by
its terms into Company Shares (including convertible promissory notes other then
the Convertible Debentures (as defined and addressed below in Section 1.01(c)),
whether vested or unvested, which is outstanding immediately prior to the
Closing (each, a “Company Option”), shall be assumed by the Parent upon
surrender, and shall be converted into a right to acquire Parent Stock in
accordance with this Section 1.01(b). Each Company Option so converted shall
continue to have, and be subject to, the same terms and conditions as set forth
in each Company Option immediately prior to the Closing, except that, as of the
Closing, (i) each Company Option shall be exercisable or convertible (or shall
become exercisable or convertible in accordance with its terms) for that number
of whole shares of Parent Stock equal to the product of the number of shares
that were issuable upon exercise or conversion of such Company Option
immediately prior to the Closing multiplied by the Exchange Ratio, rounded down
to the nearest whole number of shares of Parent Stock and (ii) the per share
exercise or conversion price for the shares of Parent Stock issuable upon
exercise or conversion of such Company Option so converted shall be equal to the
quotient determined by dividing the exercise or conversion price per share of
Company Shares at which such Company Option was exercisable or convertible
immediately prior to the Closing by the Exchange Ratio, rounded up to the
nearest whole cent.
 
(c)           Each Convertible Debenture shall be assumed by the Parent and each
Convertible Debenture (including unpaid interest accrued thereon through the
Closing Date (as defined in Section 1.02)) shall automatically convert into
shares of Parent Stock at the conversion price of $1.50 per share. For purposes
of this Agreement, the “Convertible Debentures” shall collectively mean (i) that
certain convertible debenture issued by the Company on July 20, 2010 to Arvest
Privatbank AG in the original principal amount of $250,000; (ii) that certain
convertible debenture issued by the Company on July 20, 2010 to Genesis Asset
Opportunity Fund, L.P. in the original principal amount of $1,250,000; and (iii)
that certain convertible debenture issued by the Company on July 20, 2010 to
Harborview Master Fund, L.P. in the original principal amount of $80,000.
 
SECTION 1.02.                                Closing. The Closing of the
Transactions shall take place at the offices of Haynes and Boone, LLP at 1221
Avenue of the Americas, 26th Floor, New York, New York 10020, commencing upon
the satisfaction or waiver of all conditions and obligations of the Parties to
consummate the Transactions contemplated hereby (other than conditions and
obligations with respect to the actions that the respective Parties will take at
Closing) or such other date and time as the Parties may mutually determine (the
“Closing Date”).
 
ARTICLE II

 
Representations and Warranties of the Shareholders
 
Each Shareholder hereby represents and warrants to the Parent, severally but not
jointly, as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 2.01.                                Good Title. The Shareholder is the
record and beneficial owner, and has good title to its Company Shares, with the
right and authority to sell and deliver such Company Shares to the Parent as
provided herein. Upon delivery of any certificate or certificates duly endorsed
for transfer to the Parent, representing the same as herein contemplated and/or
upon registering of the Parent as the new owner of such Company Shares in the
share register of the Company, the Parent will receive good title to such
Company Shares, free and clear of all liens, hypothecs security interests,
pledges, mortgages, encumbrances, equities and claims of any kind, voting
trusts, trust agreements, shareholder agreements and other encumbrances
(collectively, “Liens”).
 
SECTION 2.02.                                Power and Authority. All acts
required to be taken by the Shareholder to enter into this Agreement and to
carry out the Transactions have been properly taken. This Agreement constitutes
a legal, valid and binding obligation of such Shareholder, enforceable against
such Shareholder in accordance with the terms hereof.
 
SECTION 2.03.                                No Conflicts. The execution and
delivery of this Agreement by the Shareholder and the performance by the
Shareholder of its obligations hereunder in accordance with the terms hereof:
(a) will not require the consent of any third party or any federal, state,
provincial, local or foreign government or any court of competent jurisdiction,
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign (“Governmental Entity”) under any statutes,
laws, ordinances, rules, regulations, orders, writs, injunctions, judgments, or
decrees (collectively, “Laws”); (b) will not violate any Laws applicable to such
Shareholder; and (c) will not violate or breach any contractual obligation to
which such Shareholder is a party.
 
SECTION 2.04.                                No Finder’s Fee. The Shareholder
has not created any obligation for any finder’s, investment banker’s or broker’s
fee in connection with the Transactions that the Company or the Parent will be
responsible for.
 
SECTION 2.05.                                Purchase Entirely for Own Account.
The Parent Shares proposed to be acquired by the Shareholder hereunder will be
acquired for investment for its own account, and not with a view to the resale
or distribution of any part thereof, and the Shareholder has no present
intention of selling or otherwise distributing the Parent Shares, except in
compliance with applicable securities laws and the Israeli tax pre-ruling to the
extent such ruling applies to such Shareholder.
 
SECTION 2.06.                                Available Information. The
Shareholder has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of an investment in the
Parent.
 
SECTION 2.07.                                Non-Registration. The Shareholder
understands that the Parent Shares have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”) and, if issued in accordance with
the provisions of this Agreement, will be issued by reason of a specific
exemption from the registration provisions of the Securities Act that depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of the Shareholder’s representations as expressed herein. The
non-registration shall have no prejudice with respect to any rights, interests,
benefits and entitlements attached to the Parent Shares in accordance with the
Parent charter documents or the laws of its jurisdiction of incorporation.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 2.08.                                Restricted Securities. The
Shareholder understands that the Parent Shares are characterized as “restricted
securities” under the Securities Act inasmuch as this Agreement contemplates
that, if acquired by the Shareholder pursuant hereto, the Parent Shares would be
acquired in a transaction not involving a public offering. The Shareholder
further acknowledges that if the Parent Shares are issued to the Shareholder in
accordance with the provisions of this Agreement, the Parent Shares may not be
resold without registration under the Securities Act or the existence of an
exemption therefrom. The Shareholder represents that it is familiar with Rule
144 promulgated under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
 
SECTION 2.09.                                Legends. It is understood that the
Parent Shares will bear the following legend or another legend that is similar
to the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
and any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the securities represented by the certificate so
legended.
 
SECTION 2.10.                                Reliance on Exemptions.  The
Shareholder agrees that he, she or it meets the criteria established in one or
both of subsections (a) or (b), below and as so indicated on the signature pages
hereto.
 
(a)            The Shareholder is an “accredited investor” within the meaning of
Rule 501 under the Securities Act.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           The Shareholder is not a “U.S. person” (as that term is defined in
Rule 902 of Regulation S) (a “U.S. person”), its principal address is outside
the United States, and it was located outside the United States at the time any
offer to acquire the Parent Stock was made to it and at the time that it
executed this Agreement. Each shareholder that is a non-U.S. person further
represents and warrants that:
 
(i)           the Shareholder is not acquiring the Parent Stock as a result of,
and the Shareholder covenants that he, she or it will not engage in any
“directed selling efforts” (as defined in Regulation S) in the United States in
respect of the Parent Common Stock that would include any activities undertaken
for the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the Parent
Stock;
 
(ii)           the Shareholder is not acquiring the Parent Stock for the account
or benefit of, directly or indirectly, any U.S. Person;
 
(iii)           the offer and the sale of the Parent Stock to the Shareholder as
contemplated in this Agreement complies with or is exempt from the applicable
securities legislation of the jurisdiction in which the Shareholder resides;
 
(iv)           and the Shareholder covenants with the Parent that:
 
(1)           offers and sales of any Parent Stock prior to the expiration of a
period of one year after the date of original issuance of the Parent Stock (the
one year period hereinafter referred to as the “Distribution Compliance Period”)
shall only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the Securities Act or
an exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the Securities Act or an exemption therefrom and in each case only
in accordance with applicable state securities laws; and
 
(2)           The Shareholder will not engage in hedging transactions with
respect to the Parent Stock until after the expiration of the Distribution
Compliance Period.
 
SECTION 2.11.                                Waiver of Claims. Each Shareholder
hereby irrevocably waives and forever releases and discharges the Company, its
directors, officers, employees and advisors from and against any and all
actions, causes of action, rights, claims, debts, demands, liabilities, sums of
money, and damages of any kind, known or unknown, existing or arising in the
future, including without limitation in connection to the amount of Company's
securities held or that should have been held by such Shareholder.
 
ARTICLE III

 
Representations and Warranties of the Company
 
The Company represents and warrants as of the Closing to the Parent that, except
as set forth in a letter to be dated on or before the date of Closing, from the
Company to the Parent, and a draft Current Report on Form 8-K for filing with
the Securities and Exchange Commission (the “SEC”) with respect to the Closing,
including financial statements and notes thereto (collectively, the “Company
Disclosure Letter”) (copies of which will be provided to the Parent prior to the
Closing), regardless of whether or not the Company Disclosure Letter is
referenced below with respect to any particular representation or warranty:
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 3.01.                                Organization, Standing and Power.
Each of the Company and its subsidiaries (the “Company Subsidiaries”) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized and in which it has a place of business
and has the corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a material
adverse effect on the Company, a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or on the ability of the
Company to consummate the Transactions (a “Company Material Adverse Effect”).
The Company is duly qualified to do business in each jurisdiction where the
nature of its business or its ownership or leasing of its properties make such
qualification necessary except where the failure to so qualify would not
reasonably be expected to have a Company Material Adverse Effect. The Company
has delivered to the Parent true and complete copies of the certificate of
incorporation and bylaws of the Company and such other constituent instruments
of the Company as may exist, each as amended to the date of this Agreement (as
so amended, the “Company Constituent Instruments”), and the comparable charter,
organizational documents and other constituent instruments of each Company
Subsidiary, in each case as amended through the date of this Agreement.
 
SECTION 3.02.                                Company Subsidiaries; Equity
Interests.
 
(a)           Upon delivery, the Company Disclosure Letter will list each
Company Subsidiary and its jurisdiction of organization. Except as specified in
the Company Disclosure Letter, all the outstanding shares of capital stock or
equity investments of each Company Subsidiary have been validly issued and are
fully paid and nonassessable and are as of the date of this Agreement owned by
the Company, by another Company Subsidiary or by the Company and another Company
Subsidiary, free and clear of all Liens.
 
(b)           Except for its interests in the Company Subsidiaries, the Company
does not as of the date of this Agreement own, directly or indirectly, any
capital stock, membership interest, partnership interest, joint venture interest
or other equity interest in any person.
 
SECTION 3.03.                                Capital Structure. Upon delivery,
the capitalization of the Company will be set forth in the Company Disclosure
Letter. Except as set forth therein, no shares of capital stock or other voting
securities of the Company are issued, reserved for issuance or outstanding. The
Company is the sole record and beneficial owner of all of the issued and
outstanding capital stock of each Company Subsidiary. To the Company's
knowledge, all outstanding shares of the capital stock of the Company and each
Company Subsidiary are duly authorized, validly issued, fully paid and
nonassessable and not subject to or issued in violation of any purchase option,
call option, preemptive right, subscription right or any similar right under any
provision of the applicable corporate laws of Israel, the Company Constituent
Instruments or any Contract (as defined in Section 3.05) to which the Company is
a party or otherwise bound. Except as set forth in the Company Disclosure Letter
or as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, there are not any bonds,
debentures, notes or other Indebtedness (as defined in Section 3.19 below) of
the Company or any Company Subsidiary having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote) on any matters
on which holders of Company Shares or the shares of any Company Subsidiary may
vote (“Voting Company Debt”). Except as set forth above, as of the date of this
Agreement, there are not any options, warrants, rights, convertible or
exchangeable securities, “phantom” stock rights, stock appreciation rights,
stock-based performance units, commitments, Contracts, arrangements or
undertakings of any kind to which the Company or any Company Subsidiary is a
party or by which any of them is bound (a) obligating the Company or any Company
Subsidiary to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, the Company or any Company Subsidiary or any Voting
Company Debt, (b) obligating the Company or any Company Subsidiary to issue,
grant, extend or enter into any such option, warrant, call, right, security,
commitment, Contract, arrangement or undertaking or (c) that give any person the
right to receive any economic benefit or right similar to or derived from the
economic benefits and rights occurring to holders of the capital stock of the
Company or of any Company Subsidiary.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 3.04.                                Authority; Execution and Delivery;
Enforceability. The Company has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the Transactions hereunder
to which it is a party. The execution and delivery by the Company of this
Agreement and the consummation by the Company of the Transactions to which it is
a party have been duly authorized and approved by the Board of Directors of the
Company and no other corporate proceedings on the part of the Company are
necessary to authorize this Agreement and such Transactions. When executed and
delivered, this Agreement will be enforceable against the Company in accordance
with its terms, subject to general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally.
 
SECTION 3.05.                                No Conflicts; Consents.
 
(a)           Except as set forth in the Company Disclosure Letter, the
execution and delivery by the Company of this Agreement does not, and compliance
with the terms hereof and thereof will not, conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to loss of a material benefit under, or result in the creation
of any Lien upon any of the properties or assets of the Company or any Company
Subsidiary under any provision of (i) the Company Constituent Instruments or the
comparable charter or organizational documents of any Company Subsidiary, (ii)
any material contract, lease, license, indenture, note, bond, agreement, permit,
concession, franchise or other instrument (a “Contract”) to which the Company or
any Company Subsidiary is a party or by which any of their respective properties
or assets is bound or (iii) subject to the filings and other matters referred to
in Section 3.05(b), any material judgment, order or decree (“Judgment”) or
material Law applicable to the Company or any Company Subsidiary or their
respective properties or assets, other than, in the case of clauses (ii) and
(iii) above, any such items that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Company Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Except as set forth in the Company Disclosure Letter and except
for required filings under the Laws of the State of Israel, the SEC and
applicable “Blue Sky” or state securities commissions, no material consent,
approval, license, permit, order or authorization (“Consent”) of, or
registration, declaration or filing with, or permit from, any Governmental
Entity is required to be obtained or made by or with respect to the Company or
any Company Subsidiary in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions.
 
SECTION 3.06.                                Taxes.
 
(a)           Except as set forth in the Company Disclosure Letter, the Company
and each Company Subsidiary have timely filed, or have caused to be timely filed
on their behalf, all Tax Returns required to be filed by them, and all such Tax
Returns are true, complete and accurate, except to the extent any failure to
file or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect. All Taxes shown to be due on such Tax Returns, or
otherwise owed, have been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Company Material Adverse Effect. There are no unpaid Taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim. No tax audit is in process or threatened and the Company has not received
a notice of assessment from any tax authority indicating a tax assessment or
recalculation of any Taxes in any Tax Return previously filed.
 
(b)           The Company Financial Statements (as defined in Section 3.15)
reflect an adequate reserve for all Taxes payable by the Company and the Company
Subsidiaries (in addition to any reserve for deferred Taxes to reflect timing
differences between book and Tax items) for all Taxable periods and portions
thereof through the date of such financial statements. No deficiency with
respect to any Taxes has been proposed, asserted or assessed against the Company
or any Company Subsidiary, and no requests for waivers of the time to assess any
such Taxes are pending, except to the extent any such deficiency or request for
waiver, individually or in the aggregate, has not had and would not reasonably
be expected to have a Company Material Adverse Effect.
 
(c)           For purposes of this Agreement:
 
“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States, the State of Israel or elsewhere, and whether imposed by a
local, municipal, governmental, state, provincial, foreign, federal or other
Governmental Entity, or in connection with any agreement with respect to Taxes,
including all interest, penalties and additions imposed with respect to such
amounts.
 
 
8

--------------------------------------------------------------------------------

 
 
“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.
 
SECTION 3.07.                                Benefit Plans. Except as set forth
in the Company Disclosure Letter, the Company does not have or maintain any
bonus, pension, profit sharing, deferred compensation, incentive compensation,
share ownership, share purchase, share option, phantom stock, retirement,
vacation, severance, disability, death benefit, hospitalization, medical or
other plan, arrangement or understanding (whether or not legally binding)
providing benefits to any current or former employee, officer or director of the
Company or any Company Subsidiary (collectively, “Company Benefit Plans”).
 
SECTION 3.08.                                Litigation. Except as set forth in
the Company Disclosure Letter, there is no action, suit, inquiry, notice of
violation, proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
any Company Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency, regulatory authority
(federal, state, provincial, county, local or foreign), stock market, stock
exchange or trading facility (“Action”) that (a) adversely affects or challenges
the legality, validity or enforceability of any of this Agreement or the Company
Shares or (b) could, if there were an unfavorable decision, individually or in
the aggregate, have or reasonably be expected to result in a Company Material
Adverse Effect. Neither the Company nor any Company Subsidiary, nor any director
or officer thereof (in his or her capacity as such), is or has been the subject
of any Action involving a claim or violation of or liability under federal,
state or provincial securities laws or a claim of breach of fiduciary duty.
 
SECTION 3.09.                                Brokers; Schedule of Fees and
Expenses. Except as set forth on the Company Disclosure Letter, no brokers,
finders, consulting or financial advisory fees or commissions will be payable by
the Company to any broker, investment banker, financial advisor or other in
connection with the Transactions based upon arrangements made by or on behalf of
the Company.
 
SECTION 3.10.                                Contracts. Except as disclosed in
the Company Disclosure Letter, there are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of the Company and the Company Subsidiaries taken as a
whole. Neither the Company nor any Company Subsidiary is in violation of or in
default under (nor does there exist any condition which upon the passage of time
or the giving of notice would cause such a violation of or default under) any
Contract to which it is a party or by which it or any of its properties or
assets is bound, except for violations or defaults that would not, individually
or in the aggregate, reasonably be expected to result in a Company Material
Adverse Effect.
 
SECTION 3.11.                                Title to Properties. Except as set
forth in the Company Disclosure Letter, the Company and the Company Subsidiaries
do not own any real or immoveable property. Each of the Company and the Company
Subsidiaries has sufficient title to, or valid leasehold interests in, all of
its properties and assets used in the conduct of its businesses. All such assets
and properties, other than assets and properties in which the Company or any of
the Company Subsidiaries has leasehold interests, are free and clear of all
Liens other than those set forth in the Company Disclosure Letter and except for
Liens that, in the aggregate, do not and will not materially interfere with the
ability of the Company and the Company Subsidiaries to conduct business as
currently conducted.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 3.12.                                Intellectual Property. To the
Company's knowledge the Company and the Company Subsidiaries own, or are validly
licensed or otherwise have the right to use, all patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights, copyrights and other proprietary intellectual property
rights and computer programs (collectively, “Intellectual Property Rights”) that
are material to the conduct of the business of the Company and the Company
Subsidiaries taken as a whole. Upon delivery, the Company Disclosure
Letter  will set forth a description of all Intellectual Property Rights that
are material to the conduct of the business of the Company and the Company
Subsidiaries taken as a whole. There are no claims pending or, to the knowledge
of the Company, threatened that the Company or any of the Company Subsidiaries
is infringing or otherwise adversely affecting the rights of any person with
regard to any Intellectual Property Right. To the knowledge of the Company, no
person is infringing the rights of the Company or any of the Company
Subsidiaries with respect to any Intellectual Property Right.
 
SECTION 3.13.                                Financial Statements. The Company
has delivered to the Parent its audited consolidated financial statements for
the fiscal years ended December 31, 2008 and 2009 and its reviewed consolidated
financial statements for the nine months ended September 30, 2010 (collectively,
the “Company Financial Statements”). The Company Financial Statements have been
prepared in accordance with generally accepted accounting principles in the
United States of America (“GAAP”) applied on a consistent basis throughout the
periods indicated. The Company Financial Statements fairly present in all
material respects the financial condition and operating results of the Company,
as of the dates, and for the periods, indicated therein. The Company does not
have any material liabilities or obligations, contingent or otherwise, other
than (a) liabilities incurred in the ordinary course of business subsequent to
September 30, 2010, and (b) obligations under contracts and commitments incurred
in the ordinary course of business and not required under generally accepted
accounting principles to be reflected in the Company Financial Statements,
which, in both cases, individually and in the aggregate would not be reasonably
expected to result in a Company Material Adverse Effect.
 
SECTION 3.14.                                Insurance. The Company and the
Company Subsidiaries are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company and the Company
Subsidiaries are engaged and in the geographic areas where they engage in such
businesses. The Company has no reason to believe that it will not be able to
renew its and the Company Subsidiaries’ existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business on terms consistent with market for the
Company’s and the Company Subsidiaries’ respective lines of business.
 
SECTION 3.15.                                Transactions With Affiliates and
Employees. Except as set forth in the Company Disclosure Letter and Company
Financial Statements, none of the officers or directors of the Company and, to
the knowledge of the Company, none of the employees of the Company is presently
a party to any transaction with the Company or any Company Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real, immoveable, personal or moveable property to
or from, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION 3.16.                                Solvency. Based on the consolidated
financial condition of the Company as of the Closing Date after giving effect to
the receipt by the Parent of the proceeds from the Private Placement and the
assumption by the Parent of the Convertible Debentures, (a) the fair saleable
value of the Company’s assets exceeds the amount that will be required to be
paid on or in respect of the Company’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (b) the Company’s
assets do not constitute unreasonably small capital to carry on its business as
now conducted and as proposed to be conducted including its capital needs taking
into account the particular capital requirements of the business conducted by
the Company, and projected capital requirements and capital availability
thereof, and (c) the anticipated cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt). Upon delivery, the
Company Disclosure Letter will set forth as of the date hereof all outstanding
secured and unsecured Indebtedness of the Company or any Company Subsidiary, or
for which the Company or any Company Subsidiary has commitments. For the
purposes of this Agreement, “Indebtedness” means (a) any liabilities for
borrowed money or amounts owed in excess of $100,000 (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others in excess of $100,000, whether or not the same are or should be reflected
in the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $100,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Company
Subsidiary is in default with respect to any Indebtedness.
 
SECTION 3.17.                                No Additional Agreements. The
Company does not have any agreement or understanding with any Shareholder with
respect to the transactions contemplated by this Agreement other than as
specified in this Agreement.
 
SECTION 3.18.                                Investment Company. The Company is
not, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
SECTION 3.19.                                Foreign Corrupt Practices. Neither
the Company nor any Company Subsidiary, nor, to the Company’s knowledge, any
director, officer, agent, employee or other person acting on behalf of the
Company or any Company Subsidiary has, in the course of its actions for, or on
behalf of, the Company (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (c)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
Representations and Warranties of the Parent
 
The Parent represents and warrants as follows to the Shareholders and the
Company, that, except as set forth in the reports, schedules, forms, statements
and other documents filed by the Parent with the SEC and publicly available
prior to the date of this Agreement, or in a letter, dated on or before the date
of Closing, from the Parent to the Company and the Shareholders (the “Parent
Disclosure Letter”) (a copy of which will be provided to the Company and the
Shareholders prior to the Closing):
 
SECTION 4.01.                                Organization, Standing and Power.
The Parent is duly organized, validly existing and in good standing under the
laws of the State of Delaware and has full corporate power and authority and
possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to conduct its businesses as presently conducted, other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Parent, a material adverse
effect on the ability of the Parent to perform its obligations under this
Agreement or on the ability of the Parent to consummate the Transactions (a
“Parent Material Adverse Effect”). The Parent is duly qualified to do business
in each jurisdiction where the nature of its business or the ownership or
leasing of its properties make such qualification necessary and where the
failure to so qualify would reasonably be expected to have a Parent Material
Adverse Effect. The Parent has delivered to the Company true and complete copies
of the certificate of incorporation of the Parent, as amended to the date of
this Agreement (as so amended, the “Parent Charter”), and the bylaws of the
Parent, as amended to the date of this Agreement (as so amended, the “Parent
Bylaws”).
 
SECTION 4.02.                                Subsidiaries; Equity Interests.
Except as set forth in the Parent Disclosure Letter, the Parent does not own,
directly or indirectly, any capital stock, membership interest, partnership
interest, joint venture interest or other equity interest in any person.
 
SECTION 4.03.                                Capital Structure. The authorized
capital stock of the Parent on the date hereof consists of 100,000,000 shares of
Parent Stock, of which (a) 4,500,000 shares of Parent Stock are issued and
outstanding (before giving effect to the issuances to be made at Closing), (b)
no shares of preferred stock of the Parent are authorized, issued and
outstanding and (c) no shares of Parent Stock or preferred stock are held by the
Parent in its treasury. No other shares of capital stock or other voting
securities of the Parent are issued, reserved for issuance or outstanding. All
outstanding shares of the capital stock of the Parent are, and all such shares
that may be issued prior to the Closing Date and following the Closing Date to
the Shareholders hereunder will be when issued, duly authorized, validly issued,
fully paid and non-assessable and not subject to or issued in violation of any
purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the General
Corporation Law of the State of Delaware, the Parent Charter, the Parent Bylaws
or any Contract to which the Parent is a party or otherwise bound. There are not
any bonds, debentures, notes or other indebtedness of the Parent having the
right to vote (or convertible into, or exchangeable for, securities having the
right to vote) on any matters on which holders of the Parent Stock may vote
(“Voting Parent Debt”). Except as set forth above, as of the date of this
Agreement, there are no options, warrants, rights, convertible or exchangeable
securities, “phantom” stock rights, stock appreciation rights, stock-based
performance units, commitments, Contracts, arrangements or undertakings of any
kind to which the Parent is a party or by which it is bound (a) obligating the
Parent to issue, deliver or sell, or cause to be issued, delivered or sold,
additional shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, the Parent or any Voting Parent Debt, (b) obligating
the Parent to issue, grant, extend or enter into any such option, warrant, call,
right, security, commitment, Contract, arrangement or undertaking or (c) that
give any person the right to receive any economic benefit or right similar to or
derived from the economic benefits and rights occurring to holders of the
capital stock of the Parent. As of the date of this Agreement, there are no
outstanding contractual obligations of the Parent to repurchase, redeem or
otherwise acquire any shares of capital stock of the Parent. The Parent is not a
party to any agreement granting any securityholder of the Parent the right to
cause the Parent to register shares of the capital stock or other securities of
the Parent held by such securityholder under the Securities Act. The stockholder
list provided to the Company is a current stockholder list generated by the
Parent’s stock transfer agent, and such list accurately reflects all of the
issued and outstanding shares of the Parent Stock as at the date of this
Agreement..
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 4.04.                                Authority; Execution and Delivery;
Enforceability. The execution and delivery by the Parent of this Agreement and
the consummation by the Parent of the Transactions have been duly authorized and
approved by the Board of Directors of the Parent and no other corporate
proceedings on the part of the Parent are necessary to authorize this Agreement
and the Transactions. This Agreement constitutes a legal, valid and binding
obligation of the Parent, enforceable against the Parent in accordance with the
terms hereof.
 
SECTION 4.05.                                No Conflicts; Consents.
 
(a)           Except as set forth in the Parent Disclosure Letter, the execution
and delivery by the Parent of this Agreement, does not, and the consummation of
the Transactions and compliance with the terms hereof and thereof will not,
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any person under, or result in the creation of any Lien upon any
of the properties or assets of the Parent under, any provision of (i) the Parent
Charter or Parent Bylaws, (ii) any material Contract to which the Parent is a
party or by which any of its properties or assets is bound or (ii) subject to
the filings and other matters referred to in Section 4.05(b), any material
Judgment or material Law applicable to the Parent or its properties or assets,
other than, in the case of clauses (ii) and (iii) above, any such items that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect.
 
 
13

--------------------------------------------------------------------------------

 
 
(b)           No Consent of, or registration, declaration or filing with, or
permit from, any Governmental Entity is required to be obtained or made by or
with respect to the Parent in connection with the execution, delivery and
performance of this Agreement or the consummation of the Transactions, other
than the (i) filing with the SEC of reports under Sections 13 and 15 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and (ii)
filings under state “blue sky” laws, as each may be required in connection with
this Agreement and the Transactions.
 
SECTION 4.06.                                SEC Documents; Undisclosed
Liabilities.
 
(a)           The Parent has filed all reports, schedules, forms, statements and
other documents required to be filed by the Parent with the SEC, pursuant to
Sections 13 and 15 of the Exchange Act, as applicable (the “Parent SEC
Documents”).
 
(b)           As of its respective filing date, each Parent SEC Document
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to such
Parent SEC Document, and, except to the extent that information contained in any
Parent SEC Document has been revised or superseded by a later filed Parent SEC
Document, did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The consolidated financial statements of the Parent
included in the Parent SEC Documents comply as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto, have been prepared in accordance with GAAP
(except, in the case of unaudited statements, as permitted by the rules and
regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the consolidated financial position of the Parent as of the dates thereof and
the results of operations and cash flows for the periods shown (subject, in the
case of unaudited statements, to normal year-end audit adjustments).
 
(c)           Except as set forth in the filed Parent SEC Documents, the Parent
has no liabilities or obligations of any nature (whether accrued, absolute,
contingent or otherwise) required by GAAP to be set forth on a balance sheet of
the Parent or in the notes thereto. Upon delivery, the Parent Disclosure Letter
will set forth all financial and contractual obligations and liabilities
(including any obligations to issue capital stock or other securities of the
parent) due after the date hereof. As of the date of Closing, all liabilities of
the Parent shall have been paid off and shall in no event remain liabilities of
the Parent, the Company or the Shareholders following the Closing.
 
SECTION 4.07.                                Information Supplied. None of the
information supplied or to be supplied by the Parent for inclusion or
incorporation by reference in any SEC filing of report by the Company contains
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 4.08.                                Absence of Certain Changes or
Events. Except as disclosed in the filed Parent SEC Documents or in the Parent
Disclosure Letter, from June 30, 2010 to the date of this Agreement, the Parent
has conducted its business only in the ordinary course, and during such period
there has not been:
 
(a)           any change in the assets, liabilities, financial condition or
operating results of the Parent from that reflected in the Parent SEC Documents,
except changes in the ordinary course of business that have not caused, in the
aggregate, a Parent Material Adverse Effect;
 
(b)           any damage, destruction or loss, whether or not covered by
insurance, that would have a Parent Material Adverse Effect;
 
(c)           any waiver or compromise by the Parent of a valuable right or of a
material debt owed to it;
 
(d)           any satisfaction or discharge of any Lien or payment of any
obligation by the Parent, except in the ordinary course of business and the
satisfaction or discharge of which would not have a Parent Material Adverse
Effect;
 
(e)           any material change to a material Contract by which the Parent or
any of its assets is bound or subject;
 
(f)           any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder;
 
(g)           any resignation or termination of employment of any officer of the
Parent;
 
(h)           any Lien, created by the Parent, with respect to any of its
material properties or assets, except Liens for taxes not yet due or payable and
Liens that arise in the ordinary course of business and do not materially impair
the Parent’s ownership or use of such property or assets;
 
(i)           any loans or guarantees made by the Parent to or for the benefit
of its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;
 
(j)           any declaration, setting aside or payment or other distribution in
respect of any of the Parent’s capital stock, or any direct or indirect
redemption, purchase, or other acquisition of any of such stock by the Parent;
 
(k)           any alteration of the Parent’s method of accounting or the
identity of its auditors;
 
(l)           any issuance of equity securities to any officer, director or
affiliate (as defined in the Securities Act; or
 
(m)           any arrangement or commitment by the Parent to do any of the
things described in this Section 4.08.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 4.09.                                Taxes.
 
(a)           Except as set forth in the Parent Disclosure Letter, the Parent
has timely filed, or has caused to be timely filed on its behalf, all Tax
Returns required to be filed by it, and all such Tax Returns are true, complete
and accurate, except to the extent any failure to file, any delinquency in
filing or any inaccuracies in any filed Tax Returns, individually or in the
aggregate, have not had and would not reasonably be expected to have a Parent
Material Adverse Effect. All Taxes shown to be due on such Tax Returns, or
otherwise owed, have been timely paid, except to the extent that any failure to
pay, individually or in the aggregate, has not had and would not reasonably be
expected to have a Parent Material Adverse Effect.
 
(b)           The most recent financial statements contained in the filed Parent
SEC Documents reflect an adequate reserve for all Taxes payable by the Parent
(in addition to any reserve for deferred Taxes to reflect timing differences
between book and Tax items) for all Taxable periods and portions thereof through
the date of such financial statements. No deficiency with respect to any Taxes
has been proposed, asserted or assessed against the Parent, and no requests for
waivers of the time to assess any such Taxes are pending, except to the extent
any such deficiency or request for waiver, individually or in the aggregate, has
not had and would not reasonably be expected to have a Parent Material Adverse
Effect.
 
(c)           There are no Liens for Taxes on the assets of the Parent. The
Parent is not bound by any agreement with respect to Taxes.
 
SECTION 4.10.                                Absence of Benefit Plans. From the
date of the most recent audited financial statements included in the filed
Parent SEC Documents to the date of this Agreement, there has not been any
adoption or amendment in any material respect by the Parent of any bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, stock option, phantom stock, retirement, vacation,
severance, disability, death benefit, hospitalization, medical or other plan,
arrangement or understanding (whether or not legally binding) providing benefits
to any current or former employee, officer or director of the Parent
(collectively, “Parent Benefit Plans”). As of the date of this Agreement there
are not any employment, consulting, indemnification, severance or termination
agreements or arrangements between the Parent and any current or former
employee, officer or director of the Parent, nor does the Parent have any
general severance plan or policy.
 
SECTION 4.11.                                ERISA Compliance; Excess Parachute
Payments. The Parent does not, and since its inception never has, maintained, or
contributed to any “employee pension benefit plans” (as defined in Section 3(2)
of ERISA), “employee welfare benefit plans” (as defined in Section 3(1) of
ERISA) or any other Parent Benefit Plan for the benefit of any current or former
employees, consultants, officers or directors of the Parent.
 
SECTION 4.12.                                Litigation. There is no legal
proceeding before any court, and there is no Action before any arbitrator or any
governmental authority shall have been commenced, and no investigation by any
governmental authority shall have been threatened, against the Parent or any
subsidiary, or any of the officers, directors, affiliates or stockholders of the
Parent or any subsidiary.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 4.13.                                Compliance with Applicable Laws.
Except as disclosed in the Parent Disclosure Letter, the Parent is in compliance
with all applicable Laws, including those relating to occupational health and
safety, the environment, export controls, trade sanctions and embargoes, except
for instances of noncompliance that, individually and in the aggregate, have not
had and would not reasonably be expected to have a Parent Material Adverse
Effect. Except as set forth in the Parent SEC Documents or in the Parent
Disclosure Letter, the Parent has not received any written communication during
the past two years from a Governmental Entity that alleges that the Parent is
not in compliance in any material respect with any applicable Law. The Parent is
in compliance with all effective requirements of the Sarbanes-Oxley Act of 2002,
as amended, and the rules and regulations thereunder, that are applicable to it,
except where such noncompliance could not have or reasonably be expected to
result in a Parent Material Adverse Effect. This Section 4.13 does not relate to
matters with respect to Taxes, which are the subject of Section 4.09.
 
SECTION 4.14.                                Contracts. Except as disclosed in
the Parent Disclosure Letter, there are no Contracts that are material to the
business, properties, assets, condition (financial or otherwise), results of
operations or prospects of the Parent taken as a whole. The Parent is not in
violation of or in default under (nor does there exist any condition which upon
the passage of time or the giving of notice would cause such a violation of or
default under) any Contract to which it is a party or by which it or any of its
properties or assets is bound, except for violations or defaults that would not,
individually or in the aggregate, reasonably be expected to result in a Parent
Material Adverse Effect.
 
SECTION 4.15.                                Title to Properties. The Parent has
good title to, or valid leasehold interests in, all of its properties and assets
used in the conduct of its businesses. All such assets and properties, other
than assets and properties in which the Parent has leasehold interests, are free
and clear of all Liens other than those set forth in the Parent Disclosure
Letter and except for Liens that, in the aggregate, do not and will not
materially interfere with the ability of the Parent to conduct business as
currently conducted. The Parent has complied in all material respects with the
terms of all material leases to which it is a party and under which it is in
occupancy, and all such leases are in full force and effect. The Parent enjoys
peaceful and undisturbed possession under all such material leases.
 
SECTION 4.16.                                Intellectual Property. The Parent
owns, or is validly licensed or otherwise has the right to use, all Intellectual
Property Rights that are material to the conduct of the business of the Parent
taken as a whole. Upon delivery, the Parent Disclosure Letter will set forth a
description of all Intellectual Property Rights that are material to the conduct
of the business of the Parent taken as a whole. Except as set forth in the
Parent Disclosure Letter no claims are pending or, to the knowledge of the
Parent, threatened that the Parent is infringing or otherwise adversely
affecting the rights of any person with regard to any Intellectual Property
Right. To the knowledge of the Parent, no person is infringing the rights of the
Parent with respect to any Intellectual Property Right.
 
SECTION 4.17.                                Labor Matters. There are no
collective bargaining or other labor union agreements to which the Parent is a
party or by which it is bound. No material labor dispute exists or, to the
knowledge of the Parent, is imminent with respect to any of the employees of the
Parent. The Parent did not in the past and currently does not employ any person
and consequently does not have any liability or debt to any person which is
related to employer – employee relations.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 4.18.                                Market Makers. The Parent has at
least one (1) market maker for the Parent Stock and such market maker has
obtained all permits and made all filings necessary in order for such market
maker to continue as market maker of the Parent.
 
SECTION 4.19.                                Transactions With Affiliates and
Employees. Except as set forth in the Parent Disclosure Letter, none of the
officers or directors of the Parent  is presently a party to any transaction
with the Parent or any subsidiary (other than for services as officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer or
director or, to the knowledge of the Parent, any entity in which any officer or
director has a substantial interest or is an officer, director, trustee or
partner.
 
SECTION 4.20.                                Internal Accounting Controls. The
Parent maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations, (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (c) access to assets is permitted
only in accordance with management’s general or specific authorization, and (d)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Parent has established disclosure controls and procedures for
the Parent and designed such disclosure controls and procedures to ensure that
material information relating to the Parent is made known to the officers by
others within those entities. The Parent’s officers have evaluated the
effectiveness of the Parent’s controls and procedures. Since September 30, 2010,
there have been no significant changes in the Parent’s internal controls or, to
the Parent’s knowledge, in other factors that could significantly affect the
Parent’s internal controls.
 
SECTION 4.21.                                Solvency. Based on the financial
condition of the Parent as of the Closing Date (and assuming that the Closing
shall have occurred), (a) the Parent’s fair saleable value of its assets exceeds
the amount that will be required to be paid on or in respect of the Parent’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (b) the Parent’s assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Parent, and projected capital
requirements and capital availability thereof, and (c) the anticipated cash flow
of the Parent, together with the proceeds the Parent would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its
liabilities when such amounts are required to be paid. The Parent does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).
 
SECTION 4.22.                                Application of Takeover
Protections. The Parent has taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Parent’s charter documents or the laws of its
state of incorporation that is or could become applicable to the Shareholders as
a result of the Shareholders and the Parent fulfilling their obligations or
exercising their rights under this Agreement, including, without limitation, the
issuance of the Parent Shares and the Shareholders’ ownership of the Parent
Shares.
 
 
18

--------------------------------------------------------------------------------

 
 
SECTION 4.23.                                No Additional Agreements. The
Parent does not have any agreement or understanding with any Shareholder with
respect to the transactions contemplated by this Agreement other than as
specified in this Agreement.
 
SECTION 4.24.                                Investment Company. The Parent is
not, and is not an affiliate of, and immediately following the Closing will not
have become, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
SECTION 4.25.                                Certain Registration Matters.
Except as specified in the Parent Disclosure Letter and Parent SEC Documents,
the Parent has not granted or agreed to grant to any person any rights
(including “piggy-back” registration rights) to have any securities of the
Parent registered with the SEC or any other governmental authority that have not
been satisfied.
 
SECTION 4.26.                                Listing and Maintenance
Requirements. The Parent is, and has no reason to believe that it will not in
the foreseeable future continue to be, in compliance with the listing and
maintenance requirements for continued listing of the Parent Stock on the
trading market on which the Parent Stock as currently listed or quoted. The
issuance and sale of the Parent Shares under this Agreement do not contravene
the rules and regulations of the trading market on which the Parent Stock is
currently listed or quoted, and no approval of the stockholders of the Parent is
required for the Parent to issue and deliver to the Shareholders the Parent
Shares contemplated by this Agreement.
 
SECTION 4.27.                                No Undisclosed Events, Liabilities,
Developments or Circumstances. No event, liability, development or circumstance
has occurred or exists, or is contemplated to occur with respect to the Parent,
its subsidiaries or their respective businesses, properties, prospects,
operations or financial condition, that would be required to be disclosed by the
Parent under applicable securities laws on a registration statement on Form S-1
filed with the SEC relating to an issuance and sale by the Parent of its Parent
Stock and which has not been publicly announced.
 
SECTION 4.28.                                Foreign Corrupt Practices. Neither
the Parent, nor to the Parent’s knowledge, any director, officer, agent,
employee or other person acting on behalf of the Parent has, in the course of
its actions for, or on behalf of, the Parent (a) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (b) made any direct or indirect unlawful payment
to any foreign or domestic government official or employee from corporate funds;
(c) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 4.29.                                Disclosure. There is no fact
relating to the Parent, its stockholders, officers or directors that the Parent
has not disclosed to the Company in writing that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Parent
Material Adverse Effect. No representation or warranty by the Parent herein and
no information disclosed in the schedules or exhibits hereto by the Parent
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.
 
ARTICLE V

 
Deliveries
 
SECTION 5.01.                                Deliveries of the Shareholders.
 
(a)           Concurrently herewith the Shareholders are delivering to the
Parent this Agreement executed by the Shareholders.
 
(b)           At or prior to the Closing, each Shareholder shall deliver to the
Parent:
 
(i)           certificates representing its Company Shares; and
 
(ii)           a duly executed share transfer power for transfer by the
Shareholder of its Company Shares to the Parent.
 
SECTION 5.02.                                Deliveries of the Parent.
 
(a)           Concurrently herewith, the Parent is delivering to the
Shareholders and to the Company, a copy of this Agreement executed by the
Parent.
 
(b)           At or prior to the Closing, the Parent shall deliver to the
Company:
 
(i)           a certificate from the Parent, signed by its Secretary or
Assistant Secretary certifying that the attached copies of the Parent Charter,
Parent Bylaws and resolutions of the Board of Directors of the Parent and of the
stockholders of the Parent approving this Agreement and the transactions
contemplated hereunder, are all true, complete and correct and remain in full
force and effect;
 
(ii)           a letter of resignation of Lynn Briggs from all offices she holds
with the Parent and as a director of the Parent;
 
(iii)           evidence of the election of the persons named on Schedule
5.02(b)(iii) hereto, or such other persons as the Company may select prior to
the Closing, as directors of the Parent effective upon the Closing;
 
(iv)           evidence of the election of the persons named on Schedule
5.02(b)(iv) hereto, or such other persons as the Company may select prior to the
Closing, as officers of the Parent (as indicated on such Schedule) effective
upon the Closing;
 
 
20

--------------------------------------------------------------------------------

 
 
(v)           such pay-off letters and releases relating to liabilities as the
Company shall require in order to result in the Company having no liabilities at
Closing and such pay-off letters and releases shall be in form and substance
satisfactory to the Company;
 
(vi)           if requested, the results of UCC, judgment lien and tax lien
searches with respect to the Parent, the results of which indicate no liens on
the assets of the Parent;
 
(vii)           a duly executed release by the current director and officers of
the Parent in favor of the Parent, the Company and the Shareholders; and
 
(viii)           the Parent Disclosure Letter, in form and substance
satisfactory to the Company.
 
(c)           At or prior to the Closing, the Parent shall deliver to the
Company and the Shareholders an opinion from the Parent’s legal counsel in form
and substance reasonably satisfactory to the Shareholders.
 
(d)           Promptly following the Closing, the Parent shall deliver:
 
(i)           to each Shareholder, certificates representing its Parent Shares;
 
(ii)           to each holder of options, warrants or other securities
convertible by their terms into Company Shares that are not otherwise being
converted in connection with the Transactions, evidence that such options,
warrants or other securities convertible by their terms into Company Shares
shall be assumed by the Parent pursuant to Section 1.01(b) of this Agreement;
and
 
(iii)           to the Company, a consent letter of the accounting firm of the
Parent confirming such firm’s respective consent to the use by the Parent of
reports prepared by such firm regarding the financial statements of the Parent
in all future registration statements filed with the SEC.
 
SECTION 5.03.                                Deliveries of the Company.
 
(a)           Concurrently herewith, the Company is delivering to the Parent
this Agreement executed by the Company.
 
(b)           At or prior to the Closing, the Company shall deliver to the
Parent
 
(i)            a certificate from the Company, signed by its authorized officer
certifying that the attached copies of the Company Constituent Instruments and
resolutions of the Board of Directors of the Company approving the Agreement and
the Transactions are all true, complete and correct and remain in full force and
effect; and
 
(ii)           the Company Disclosure Letter, in form and substance satisfactory
to the Parent.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE VI

 
Conditions to Closing
 
SECTION 6.01.                                Shareholders and Company Conditions
Precedent. The obligations of the Shareholders and the Company to enter into and
complete the Closing is subject, at the option of the Shareholders and the
Company, to the fulfillment on or prior to the Closing Date of the following
conditions, any one or more of which may be waived by the Shareholders and the
Company in writing.
 
(a)           Private Placement. Investors shall have irrevocably committed to
purchase such number of shares of Parent Stock in the Private Placement that
would result in aggregate net proceeds to the Parent of at least $7,500,000
(excluding (i) all fees payable to brokers and any other third party, including
the Company’s legal counsel in connection with the Private Placement and the
Transactions; and (ii) the conversion of the Convertible Debentures), and shall
have placed such funds in escrow to be automatically released into the Parent’s
bank account upon consummation of the Transactions.
 
(b)           Favorable Tax Ruling. The Shareholders of the Company and/or the
Company shall have received a favorable Israeli tax pre-ruling to their full
satisfaction providing that the consummation of the Private Placement and the
share exchange contemplated hereunder shall constitute a deferred tax event for
the Company and the Shareholders and shall not obligate them to pay any tax
amounts prior to receiving actual funds resulting from the sale of Parent Stock
received by such Shareholders in exchange for their Company Shares.
 
(c)           Representations and Covenants. The representations and warranties
of the Parent contained in this Agreement shall be true in all material respects
on and as of the Closing Date with the same force and effect as though made on
and as of the Closing Date. The Parent shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by the Parent on or prior to the Closing Date.
The Parent shall have delivered to the Shareholders and the Company, a
certificate, dated the Closing Date, to the foregoing effect.
 
(d)           Litigation. No action, suit or proceeding shall have been
instituted before any court or governmental or regulatory body or instituted or
threatened by any governmental or regulatory body to restrain, modify or prevent
the carrying out of the Transactions or to seek damages or a discovery order
against the Parent in connection with such Transactions, or which has or may
have, in the reasonable opinion of the Company or the Shareholders, a materially
adverse effect on the assets, properties, business, operations or condition
(financial or otherwise) of the Parent or the Company.
 
(e)           No Material Adverse Change. There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since
September 30, 2010 which has had or is reasonably likely to cause a Parent
Material Adverse Effect.
 
(f)           SEC Reports. The Parent shall have filed all reports and other
documents required to be filed by Parent under the U.S. federal securities laws
through the Closing Date.
 
 
22

--------------------------------------------------------------------------------

 
 
(g)           OTCBB Quotation. The Parent shall have maintained its status as a
company whose common stock is quoted on the Over-the-Counter Bulletin Board and
no reason shall exist as to why such status shall not continue immediately
following the Closing.
 
(h)           Deliveries. The deliveries specified in Section 5.02 shall have
been made by the Parent.
 
(i)           No Suspensions of Trading in Parent Stock; Listing. Trading in the
Parent Stock shall not have been suspended by the SEC or any trading market
(except for any suspensions of trading of not more than one trading day solely
to permit dissemination of material information regarding the Parent) at any
time since the date of execution of this Agreement, and the Parent Stock shall
have been at all times since such date listed for trading on a trading market.
 
(j)           Satisfactory Completion of Due Diligence. The Company and the
Shareholders shall have completed their legal, accounting and business due
diligence of the Parent and the results thereof shall be satisfactory to the
Company and the Shareholders in their sole and absolute discretion.
 
(k)           Delivery of Legal Opinion from the Parent’s Counsel. The Company
and the Shareholders shall have received an opinion from the Parent’s legal
counsel in form and substance reasonably satisfactory to the Shareholders.
 
(l)           Minimum Number of Company Shares to be Exchanged.  Shareholders
holding at least 80% of the Company Shares shall have executed and delivered
this Agreement and, at the Closing, shall exchange their Company Shares for
Parent Stock pursuant to the terms set forth herein.
 
(m)           Capitalization of the Parent and Escrow.  Except for any shares of
Parent Stock held by Lynn Briggs on the date hereof (subject to appropriate
adjustments for any stock dividend, stock split, stock combination,
reclassification or similar transaction after the date hereof), the Parent shall
have 5,500,000 shares of Parent Stock issued and outstanding held by
stockholders acceptable to the Company and no other securities, options,
warrants or securities, obligations or instruments that are convertible or
exercisable into (i) any securities of the Parent or (ii) securities or
instruments convertible or exercisable into securities of the Parent, shall be
outstanding. In addition, 1,500,000 of these shares of Parent Stock shall have
been deposited into an escrow account, with the holders of such shares entering
into an escrow agreement with the Parent pursuant to which they shall agree to
the forfeiture and cancellation of such shares should the Parent (i) record at
least $10 million in revenue (on a consolidated basis), as certified by its
independent auditors, during the twelve (12) month period following the Closing,
and (ii) fail, after a good faith effort, to secure a listing on the Nasdaq
Capital Market, Nasdaq global Market or Nasdaq global Select Market within
twelve (12) months following the Closing.
 
SECTION 6.02.                                Parent Conditions Precedent. The
obligations of the Parent to enter into and complete the Closing are subject, at
the option of the Parent, to the fulfillment on or prior to the Closing Date of
the following conditions, any one or more of which may be waived by the Parent
in writing.
 
 
23

--------------------------------------------------------------------------------

 
 
(a)           Representations and Covenants. The representations and warranties
of the Shareholders and the Company contained in this Agreement shall be true in
all material respects on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date. The Shareholders and the
Company shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement to be performed or complied
with by the Shareholders and the Company on or prior to the Closing Date. The
Company shall have delivered to the Parent, if requested, a certificate, dated
the Closing Date, to the foregoing effect.
 
(b)           No Material Adverse Change. There shall not have been any
occurrence, event, incident, action, failure to act, or transaction since
September 30, 2010 which has had or is reasonably likely to cause a Company
Material Adverse Effect.
 
(c)           Deliveries. The deliveries specified in Section 5.01 and Section
5.03 shall have been made by the Shareholders and the Company, respectively.
 
(d)           Audited Financial Statements and Form 10 Disclosure. The Company
shall have provided the Parent and the Shareholders with reasonable assurances
that the Parent will be able to comply with its obligation to file a current
report on Form 8-K no later than four (4) business days following the Closing
containing the requisite audited consolidated financial statements of the
Company and the requisite Form 10 disclosure regarding the Company.
 
(e)           Satisfactory Completion of Due Diligence. The Parent shall have
completed its legal, accounting and business due diligence of the Company and
the Shareholders and the results thereof shall be satisfactory to the Parent in
its sole and absolute discretion.
 
(f)           Minimum Number of Company Shares to be Exchanged.  Shareholders
holding at least 80% of the Company Shares shall have executed and delivered
this Agreement and, at the Closing, shall exchange their Company Shares for
Parent Stock pursuant to the terms set forth herein.
 
(g)           Shareholder Certification.  Each Shareholder shall have completed
a Shareholder Certification in form and substance reasonably satisfactory to the
Parent pertaining to the representations and warranties of such Shareholder in
Section 4.10 of this Agreement.
 
ARTICLE VII

 
Covenants
 
SECTION 7.01.                                Blue Sky Laws. The Parent shall
take any action (other than qualifying to do business in any jurisdiction in
which it is not now so qualified) required to be taken under any applicable
state securities laws in connection with the issuance of the Parent Shares in
connection with this Agreement.
 
SECTION 7.02.                                Fees and Expenses. All fees and
expenses incurred in connection with this Agreement shall be paid by the Party
incurring such fees or expenses, whether or not this Agreement is consummated.
 
 
24

--------------------------------------------------------------------------------

 
 
SECTION 7.03.                                Continued Efforts. Each Party shall
use commercially reasonable efforts to (a) take all action reasonably necessary
to consummate the Transactions, and (b) take such steps and do such acts as may
be necessary to keep all of its representations and warranties true and correct
as of the Closing Date with the same effect as if the same had been made, and
this Agreement had been dated, as of the Closing Date.
 
SECTION 7.04.                                Exclusivity. The Parent shall not
(and shall not cause or permit any of its affiliates to) engage in any
discussions or negotiations with any person or take any action that would be
inconsistent with the Transactions and that has the effect of avoiding the
Closing contemplated hereby. The Parent shall notify the Company if any person
makes any proposal, offer, inquiry, or contact with respect to any of the
foregoing.
 
SECTION 7.05.                                Filing of Form 8-K and Press
Release. The Parent shall file, no later than four (4) business days after the
Closing Date, a current report on Form 8-K and attach as exhibits all relevant
agreements disclosing the terms of this Agreement and other requisite disclosure
regarding the Transactions and including the requisite audited consolidated
financial statements of the Company and the requisite Form 10 disclosure
regarding the Company.
 
SECTION 7.06.                                Access. Each Party shall permit
representatives of any other Party to have full access to all premises,
properties, personnel, books, records (including Tax records), contracts, and
documents of or pertaining to such Party.
 
SECTION 7.07.                                Preservation of Business. From the
date of this Agreement until the Closing Date, the Company and the Parent shall
operate only in the ordinary and usual course of business consistent with their
respective past practices (provided, however, that Parent shall not issue any
securities without the prior written consent of the Company), and shall use
reasonable commercial efforts to (a) preserve intact their respective business
organizations, (b) preserve the good will and advantageous relationships with
customers, suppliers, independent contractors, employees and other persons
material to the operation of their respective businesses, and (c) not permit any
action or omission that would cause any of their respective representations or
warranties contained herein to become inaccurate or any of their respective
covenants to be breached in any material respect.
 
ARTICLE VIII
 
Indemnification and Related Matters
 
SECTION 8.01.                                Indemnification by Parent. The
Parent shall indemnify and hold harmless the Company and the Shareholders
(collectively, the “Company Indemnified Parties”), and shall reimburse the
Company Indemnified Parties for, any loss, liability, claim, damage, expense
(including, but not limited to, costs of investigation and defense and
reasonable attorneys’ fees) or diminution of value (collectively, “Damages”)
arising from or in connection with (a) any inaccuracy, in any material respect,
in any of the representations and warranties of the Parent in this Agreement or
in any certificate delivered by the Parent to the Company or the Shareholders,
as the case may be, pursuant to this Agreement, or any actions, omissions or
statements of fact inconsistent with any such representation or warranty, (b)
any failure by the Parent to perform or comply in any material respect with any
covenant or agreement in this Agreement, (c) any claim for brokerage or finder’s
fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by any such party with the Parent  in
connection with any of the Transactions, (d) taxes attributable to any
transaction or event occurring on or prior to the Closing, (e) any claim
relating to or arising out of any liabilities reflected in the consolidated
financial statements of the Parent included in their Parent SEC Documents or
with respect to accounting fees arising thereafter or (f) any litigation,
action, claim, proceeding or investigation by any third party relating to or
arising out of the business or operations of the Parent, or the actions of the
Parent or any holder of the Parent capital stock prior to the Closing.
 
 
25

--------------------------------------------------------------------------------

 
 
SECTION 8.02.                                Survival. All representations,
warranties, covenants and agreements of the Parent contained in this Agreement
or in any certificate delivered pursuant to this Agreement shall survive the
Closing and continue in full force and effect for a period of the greater of (a)
three years or (b) the applicable statute of limitations (the “Claims
Deadline”).. The representations and warranties of the Company contained in this
Agreement or in any certificate delivered pursuant to this Agreement shall not
survive the Closing.
 
SECTION 8.03.                                Payment and Scope of Liability. The
aggregate liability of the Parent to the Company Indemnified Parties under this
Agreement from to the Closing shall be payable in cash; provided, however, that
following the Closing, the Company Indemnified Parties shall refer only to the
Shareholders and the aggregate liability of the Parent to such Company
Indemnified Parties shall be payable only through the issuance of additional
shares of Parent Stock pursuant to Section 8.05.
 
SECTION 8.04.                                Notice of Claims.
 
(a)           If, at any time on or prior to the Claims Deadline, any of the
Company Indemnified Parties shall assert a claim for indemnification pursuant to
Section 8.01, such Company Indemnified Party shall submit to the Parent a
written claim in good faith signed by an authorized officer of the Company or
other Company Indemnified Party, as applicable, stating (i) that a Company
Indemnified Party incurred or reasonably believes it may incur Damages and the
reasonable estimate of the amount of any such Damages; (ii) in reasonable
detail, the facts alleged as the basis for such claim and the section or
sections of this Agreement alleged as the basis or bases for the claim; and
(iii) if the Damages have actually been incurred and such claim is made
following the Closing, the number of additional shares of Parent Stock to which
the Companied Indemnified Parties are entitled to with respect to such Damages,
which shall be determined as provided in Section 8.05 below. If the claim is for
Damages which the Company Indemnified Parties reasonably believe may be incurred
or are otherwise un-liquidated, the written claim of the applicable Company
Indemnified Party shall state the reasonable estimate of such Damages, in which
event a claim shall be deemed to have been asserted under this Article VIII in
the amount of such estimated Damages, but no distribution of additional shares
of Parent Stock, in the event of a claim following the Closing, to the Company
Indemnified Persons pursuant to Section 8.05 below shall be made until such
Damages have actually been incurred.
 
(b)           In the event that any action, suit or proceeding is brought
against any Company Indemnified Party with respect to which the Parent may have
liability under this Article VIII, the Parent shall have the right, at its cost
and expense, to defend such action, suit or proceeding in the name and on behalf
of the Company Indemnified Party; provided, however, that a Company Indemnified
Party shall have the right to retain its own counsel, with fees and expenses
paid by the Parent, if representation of the Company Indemnified Party by
counsel retained by the Parent would be inappropriate because of actual or
potential differing interests between the Parent and the Company Indemnified
Party. In connection with any action, suit or proceeding subject to Article
VIII, the Parent and each Company Indemnified Party agree to render to each
other such assistance as may reasonably be required in order to ensure proper
and adequate defense of such action, suit or proceeding. The Parent shall not,
without the prior written consent of the applicable Company Indemnified Party,
which consent shall not be unreasonably withheld or delayed, settle or
compromise any claim or demand if such settlement or compromise does not include
an irrevocable and unconditional release of such Company Indemnified Party for
any liability arising out of such claim or demand.
 
 
26

--------------------------------------------------------------------------------

 
 
SECTION 8.05.                                Payment of Damages. In the event
that the Company Indemnified Parties shall be entitled to indemnification
pursuant to this Article VIII for actual Damages incurred by them for a claim
that was made following the Closing, the Parent shall, within thirty (30) days
after the final determination of the amount of such Damages, issue to the
Company Indemnified Persons that number of additional shares of Parent Stock in
an aggregate amount equal to the quotient obtained by dividing (x) the amount of
such Damages by (y) the Fair Market Value per share of the Parent Stock as of
the date (the “Determination Date”) of the submission of the notice of claim to
Parent pursuant to Section 8.04. Such shares of Parent Stock shall be issued to
the Shareholders pro rata, in proportion to the number of shares of Parent Stock
issued (or issuable) to the Shareholders at the Closing. For purposes of this
Section 8.05, “Fair Market Value” shall mean, with respect to a share of Parent
Stock on any Determination Date, the average of the daily closing prices for the
10 consecutive business days prior to such date. The closing price for each day
shall be the last sales price or in case no sale takes place on such day, the
average of the closing high bid and low asked prices, in either case (a) as
officially quoted on the OTC Bulletin Board, the NASDAQ Stock Market or such
other market on which the Parent Stock is then listed for trading or quoted, or
(b) if, in the reasonable judgment of the Board of Directors of the Parent, the
OTC Bulletin Board or the NASDAQ Stock Market is no longer the principal United
States market for the Parent Stock, then as quoted on the principal United
States market for the Parent Stock as determined by the Board of Directors of
the Parent, or (c) if, in the reasonable judgment of the Board of Directors of
the Parent, there exists no principal United States market for the Parent Stock,
then as reasonably determined in good faith by the Board of Directors of the
Parent. Moreover, in the event that a claim in made pursuant to this Article
VIII for a breach by the Parent of Section 6.01(m), each of the Shareholders
shall be issued such number of shares of Parent stock as would cause them to
hold that percentage of shares of Parent Stock, as calculated on a fully diluted
basis, that they were expected to hold immediately following the Closing
(assuming such Shareholders had not hold or acquired any securities of the
Parent following the Closing).
 
ARTICLE IX

 
Miscellaneous
 
SECTION 9.01.                                Notices. All notices, requests,
claims, demands and other communications under this Agreement shall be in
writing and shall be deemed given upon receipt by the Parties at the following
addresses (or at such other address for a Party as shall be specified by like
notice):
 
 
27

--------------------------------------------------------------------------------

 
 
If to the Parent, to:
Saguaro Resources, Inc.
71 The Mead
Darlington, County Durham DL1 1EU
United Kingdom
Attention: Lynn Briggs
 
With a copy to:
 
Robert Weaver, Esq.
721 Devon Court
San Diego, CA 92109
Facsimile: (858) 997-2124
 
If to the Company:
 
InspireMD Ltd.
3 Menorat Hamaor St.
Tel Aviv 67448, Israel
Attention: Asher Holzer
Facsimile: +972 3 6917692
 
with a copy to:
 
Haynes and Boone, LLP
1221 Avenue of the Americas
New York, New York 10020
Attention: Rick A. Werner, Esq.
Facsimile: (212) 884-8234


If to any Shareholder:


At the address of such person set forth
on its signature page hereto or as specified
in writing by such person.
 
SECTION 9.02.                                Amendments; Waivers; No Additional
Consideration. No provision of this Agreement may be waived or amended except in
a written instrument signed by the Company, the Parent and the Shareholders
holding majority of the Company Shares held by the Shareholders. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any Party to exercise any
right hereunder in any manner impair the exercise of any such right.
 
 
28

--------------------------------------------------------------------------------

 
 
SECTION 9.03.                                Replacement of Securities. If any
certificate or instrument evidencing any Parent Shares is mutilated, lost,
stolen or destroyed, the Parent shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof, or in lieu of and
substitution therefore, a new certificate or instrument, but only upon receipt
of evidence reasonably satisfactory to the Parent of such loss, theft or
destruction and customary and reasonable indemnity, if requested. The applicants
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Parent Shares. If a replacement certificate or instrument evidencing any Parent
Shares is requested due to a mutilation thereof, the Parent may require delivery
of such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.
 
SECTION 9.04.                                Remedies. In addition to being
entitled to exercise all rights provided herein or granted by law, including
recovery of damages, the Shareholders, the Parent and the Company will be
entitled to specific performance under this Agreement. The Parties agree that
monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations described in the foregoing sentence and
hereby agree to waive in any action for specific performance of any such
obligation the defense that a remedy at law would be adequate.
 
SECTION 9.05.                                Termination.  This Agreement may be
terminated: (a) by the mutual consent of the Company and the Parent,  by (b) the
Company or the Parent in the event that the Closing fails to occur prior to
March 31, 2011, (c) by Company if there has been a breach of any representation,
warranty, covenant or agreement made by the Parent in this Agreement, or any
such representation and warranty shall have become untrue after the date of this
Agreement upon written notice to the Parent at any time in its discretion or (d)
by the Parent if there has been a breach of any representation, warranty,
covenant or agreement made by the Company in this Agreement, or any such
representation and warranty shall have become untrue after the date of this
Agreement upon written notice to the Company at any time in its discretion.
 
SECTION 9.06.                                Interpretation. When a reference is
made in this Agreement to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”
 
SECTION 9.07.                                Severability. If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any rule or Law, or public policy, all other conditions and provisions of
this Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the Transactions contemplated hereby is not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that Transactions contemplated hereby are fulfilled
to the extent possible.
 
SECTION 9.08.                                Counterparts; Facsimile Execution.
This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Parties. Facsimile execution and delivery of this Agreement is legal,
valid and binding for all purposes.
 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 9.09.                                Entire Agreement; Third Party
Beneficiaries. This Agreement, taken together with the Company Disclosure Letter
and the Parent Disclosure Letter, (a) constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the Parties with respect to the Transactions and (b) are not intended to confer
upon any person other than the Parties any rights or remedies.
 
SECTION 9.10.                                Governing Law. This Agreement shall
be governed by, and construed in accordance with, the internal laws of the State
of New York, without reference to principles of conflicts of laws. Any action or
proceeding brought for the purpose of enforcement of any term or provision of
this Agreement shall be brought only in the federal or state courts sitting in
New York, New York, and the Parties hereby waive any and all rights to trial by
jury.
 
SECTION 9.11.                                Assignment. Neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be
assigned, in whole or in part, by operation of law or otherwise by any of the
Parties without the prior written consent of the other Parties. Any purported
assignment without such consent shall be void. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the Parties and their respective successors and assigns.
 
 
30

--------------------------------------------------------------------------------

 
 
[PARENT SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]


IN WITNESS WHEREOF, the undersigned has executed and delivered this Share
Exchange Agreement as of the date first above written.
 

 
The Parent:
          SAGUARO RESOURCES, INC.                  
 
By:
/s/ Lynn Briggs       Name:  Lynn Briggs      Title:    President and Chief
Executive Officer  

 
 
 

--------------------------------------------------------------------------------

 
 
[COMPANY SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]


IN WITNESS WHEREOF, the undersigned has executed and delivered this Share
Exchange Agreement as of the date first above written.
 

 
The Company:
          INSPIREMD LTD.                  
 
By:
/s/ Ofir Paz      Name:  Ofir Paz      Title:    Chief Executive Officer  

 

               
 
By:
/s/ Asher Holzer      Name:  Asher Holzer      Title:    President  

 
 
 
 

--------------------------------------------------------------------------------

 
 
[SHAREHOLDER SIGNATURE PAGES TO SHARE EXCHANGE AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned has executed and delivered this Share
Exchange Agreement as of the date first above written.
 
Name of Shareholder:_________________________________________________________
 
Signature of Authorized Signatory of Shareholder:
___________________________________
 
Name of Authorized Signatory: __________________________________________________
 
Title of Authorized Signatory:
___________________________________________________
 
Email Address of Shareholder:
___________________________________________________
 
Fax Number of Shareholder: _____________________________________________________
 
Address for Notice of Shareholder:
________________________________________________
 
___________________________________________________________________________
 
___________________________________________________________________________
 
Address for Delivery of Parent Stock for Shareholder (if not same as above):
______________
 
___________________________________________________________________________
 
___________________________________________________________________________
 
Number of Company Shares Currently Held:
_________________________________________
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Form of Shareholder Joinder
Joinder to the Share Exchange Agreement


The undersigned, ______________________________, hereby joins in the execution
of that certain Share Exchange Agreement dated as of December 28, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Exchange Agreement”) by and among Saguaro Resources, Inc., a Delaware
corporation, InspireMD Ltd., a company incorporated under the laws of the state
of Israel (the “Company”), the Shareholders (as defined therein), and each other
shareholder of the Company that becomes a Shareholder thereunder after the date
hereof and pursuant to the terms thereof. By executing this Joinder, the
undersigned hereby agrees that it is a Shareholder thereunder and agrees to be
bound by all of the terms and provisions of the Exchange Agreement.




Name of Shareholder:____________________________________________________________
 
Signature of Authorized Signatory of Shareholder:
______________________________________
 
Name of Authorized Signatory:
_____________________________________________________
 
Title of Authorized Signatory:
______________________________________________________
 
Email Address of Shareholder:
______________________________________________________
 
Fax Number of Shareholder:
________________________________________________________
 
Address for Notice of Shareholder:
___________________________________________________
 
______________________________________________________________________________
 
______________________________________________________________________________
 
Address for Delivery of Parent Stock for Shareholder (if not same as above):
_________________
 
______________________________________________________________________________
 
______________________________________________________________________________
 
Number of Company Shares Currently Held:
____________________________________________
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.02(b)(iii)


Directors of the Parent Upon Closing


Ofir Paz (Chairman of the Board)
Asher Holzer
Feliche Pelled
David Ivry
Robert Fischell
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 5.02(b)(iv)


Officers of the Parent Upon Closing


Name
Title
Ofir Paz
Chief Executive Officer
Asher Holzer
President
Bary Oren
Chief Financial Officer
Craig Shore
Vice President, Business Development
Eli Bar
Vice President, Research and Development




